NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 ABDUL-FREEMAN MATEEN SHABAZZ,
                  Plaintiff                                        Civil Action No. 18-2088
                                                                         (JMV) (CLW)
         V.
                                                                    OPINION & ORDER

 BRIAN T. STEVENS, et al.,
                  Defendants.




John Michael Vazgucz, U.S.D.J.

       Pro se Plaintiff Abdul-Freeman Mateen Shabazz seeks to bring this action in Jbrma

paiiperis pursuant to 28 U.S.C.      § 1915. D.E. 1-1. For the reasons discussed below, the Court
GRANTS his application to proceed inJbrma pauperis but DISMISSES the Complaint pursuant

to 28 U.S.C.   § 1915(e)(2)(B).
        Under 28 U.S.C.       § 1915, this Court may excuse a litigant from prepayment of fees when
the litigant “establish[es] that he is unable to pay the costs of his suit.” Walker   i’.   People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Here, Plaintiff sufficiently establishes his inability

to pay, and the Court grants his application to proceed in forma paupens without prepayment of

fees and costs.

        When allowing a plaintiff to proceed in forma pauperis the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who
is immune.      28 U.S.C.    § 1915(e)(2)(B).            When considering dismissal under Section

1915(e)(2)(B)(ii) for failure to state a claim on which relief can be granted, the Court must apply

the same standard of review as that for dismissing a complaint under Federal Rule of Civil

Procedure 12(b)(6). Schreane    i’.   Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule 12(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Ad Corp. v. Thtvn,blv,

550 U.S. 544. 570(2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Jqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.” Conndllv v. Lane Const. Corp., $09 F.3d 780,

786 (3d Cir, 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Ati. Corp., 550 U.S. at 555 (internal quotations omitted).

        Because Plaintiff is proceeding pro se, the Court construes Plaintiffs papers liberally and

holds them to a less stringent standard than those filed by attorneys. Names v. Kerner, 404 U.S.

519, 520 (1972). The Court, however, need not “credit apro se plaintiffs ‘bald assertions’ or

‘legal conclusions.’” Grohs v. Yarauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse

v. Lower Merion Sc/i. Dist, 132 F.3d 902, 906 (3d Cir. 1997)).




                                                     7
       Plaintiffs Complaint’ purports to be a notice of a “FEDERAL COMMON LAW LIEN,

NOTICE OF FEDERAL COMMERICAL LAW LEIN AND WRIT OF ATTACHMENT ON

REAL AND PERSONAL PROPERTY,” which “is now in effect on personal property.                        .   located

in Union County, State of New Jersey, and commonly known as a 2017 MERCEDES BENZ E

300W4, 4 door sedan, silver..    .   .“   D.E. I at I. Plaintiff further states that this writ of attachment

is in the amount of $75,000. Id.

       A writ of attachment is primarily used to “acquire jurisdiction over an out-of-state

defendant to the extent of the defendant’s property located in the state, or to gain security for a

claim pending as of the time of attachment.” Scum’ Ins. V 5kv Mgmt. Inc., 34 F. Supp. 2d 900,

903 (D.N.J. 1999). Federal Rule of Civil Procedure 64 permits the remedy of attachment when it

is “available under the circumstances and in the manner provided by the law of the state in which

the district court is held.” Fed. R. Civ. P. 64. In New Jersey,2 a writ of attachment shall be granted

only if a plaintiff demonstrates that “(I) there is a probability that final judgment must be rendered

in favor of the plaintiff; (2) there are statutory grounds for issuance of the writ; and (3) there is real

or personal property of the defendant at a specific location within [New Jersey] which is subject

to attachment.” Manley Toys, Ltd. V. Toys “R’ Us, Inc., 2013 WL 5477139, at *6 (D.N.J. Sep.

30, 2013) (citing N.J. Ct. R. 4:60-5).

        Here, Plaintiff asserts that “[t]his Federal at Law Lien, in the form of a Writ of Attachment,

shall be valid       However, he does not offer any specific facts to support a finding that he meets




 The document is actually entitled “Public Notice,” but the Court construes it as a complaint for
purposes of conducting the required screening.

2
 While Plaintiff asserts that he is bringing a “federal” lien, he does not indicate which federal law
he is invoking. Thus, if Plaintiff means to assert a federal law as the basis for his writ, he must so
specify in his amended complaint.
                                                        3
any of the three elements required under New Jersey law. In addition, the attached exhibits, D.E.

2, are difficult to comprehend, and the Court cannot determine Plaintiffs actual factual allegations.

       Plaintiff may also be asserting claims of fraud.        For example, Plaintiff indicates that

Defendants allegedly “conspired to commit fraud against [Plaintiff] by sending billing statements

and notices of defaults to [Plaintiffs] domicile soliciting fiat currency when Defendants were sent

initial presentments citing HJR 192 Public Law 78-10 requesting proof that gold and silver were

put back into circulation in the United States to back the US Dollar.” D.E. 2 at 2 ¶ 5. These claims,

however, are unclear. Plaintiff does not offer any facts as to the circumstances surrounding a

contract between the parties, nor does Plaintiff include said contract.         He merely attaches

documents that he created and got notarized. Moreover, Plaintiff does not include any specific

facts about the alleged debt owed to Plaintiff As such, Plaintiffs allegations fall short of pleading

a plausible cause of action.

       A court must grant leave to amend a complaint “absent evidence that amendment would

be futile or inequitable.” Sliane v. Fauver, 213 F.3d 113, 116-17 (3d Cir. 2000). An amended

complaint would be futile if it “would fail to state a claim upon which relief could be granted.” Id.

at 115. In light of the noted deficiencies, the Court has real concerns that any attempt to amend

would be futile. However, because Plaintiff is proceeding pro se, and is entitled to a more relaxed

standard of review than if he was represented by counsel, the Court will grant him an opportunity

to amend his pleadings and plausibly state his allegations.

       Accordingly, for the foregoing reasons, and for good cause shown,
                        16th
        IT IS on this          day of May, 2019,

        ORDERED that pursuant to 28 U.S.C.             §   1915(a), Plaintiff Abdul-Freeman Mateen

Shabazz’s application to proceed infornia pauperis is GRANTED; and it is further



                                                   4
        ORDERED that the Clerk of the Court is directed to file the Complaint, D.E. I, without

prepayment of the filing fee; and it is further

        ORDERED        that   Plaintiffs Complaint      is   otherwise   DISMISSED      WITHOUT

PREJUDICE; and it is ffirther

        ORDERED that Plaintiff is afforded thirty (30) days to file an amended complaint that

cures the deficiencies as set forth above. Failure to file an amended complaint within this time

will result in the entire case being dismissed with prejudice.       If the matter is dismissed with

prejudiced, Plaintiff will not be able to sue the Defendant(s) in the future based on the allegations

in the Complaint; and it is further

        ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

to Plaintiff by regular mail and by certified mail return receipt.



                                                                  U
                                                  John Michael Vazque          .J.




                                                   5
